Order entered January 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01555-CR
                                       No. 05-13-01556-CR
                                       No. 05-13-01557-CR

                                 THOMAS COREA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-00737-Y, F13-00406-Y, F13-00407-Y

                                             ORDER
       The Court REINSTATES the appeals.

       On December 18, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellate counsel Riann

Moore is awaiting a response from appellant regarding whether he wishes to pursue the appeals;

and (2) Ms. Moore should be given forty-five days from the January 12, 2015 findings to file

either appellant’s brief or a motion to dismiss the appeals.

       We ORDER appellate counsel Riann Moore to file, by MARCH 2, 2015 either

appellant’s brief or a motion to dismiss the appeals that complies with Texas Rule of Appellate

Procedure 42.2(a).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Riann

Moore and the Dallas County District Attorney’s Office.

                                                   /s/    ADA BROWN
                                                          JUSTICE